DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 12/22/2021.	
3.	Claims 1-2, 5-7, 10-12, 15 are pending. Claims 1-2, 5 are under examination on the merits. Claims 1, 6, and 11 are amended. Claims 3-4, 8-9, 13-14 are cancelled. Claims 6-7, 10-12, 15 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-2, 5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
  
Information Disclosure Statement
6.	The information disclosure statement submitted on 06/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JPH10104785 A, machine translation, hereinafter “”785”).
Regarding claims 1-2,5: “785 teaches a heat developable photosensitive material contains an organic silver salt, a silver halide and a reducing agent on a support (Page 4/101, Claim 1), wherein the heat developable photosensitive material comprises a dye represented by Formula (II) (Page 5/101, Claim 1; Page 55/101, [0139]), and a resin (Page 58/101, [0152]; Page 86/101, [0219]).  Specific examples of Formula (II) are shown below (Page 56/101. [0145]).    

    PNG
    media_image1.png
    458
    526
    media_image1.png
    Greyscale

 “785 teaches the heat developable photosensitive material comprises a resin, wherein the resin is selected from the group consisting of polyvinyl chloride, polyvinyl acetate, cellulose acetate, polyolefin, polyester, polystyrene, polyacrylonitrile, and polycarbonate (Page 86/101, [0219]), wherein the resin composition, further comprising: a colorant (Page 86, [0220]). “785 does not expressly teach a content of the near infrared absorbing coloring agent represented by Formula (1) is 3.5% by mass to 5% by mass with respect to a mass of the resin.
However, “785 teaches a content of the near infrared absorbing coloring agent represented by Formula (1) is 0.5% by mass to 10% by mass with respect to a mass of the resin (Page 58/101, [0152]) with benefit of providing a heat developable photosensitive material having high Dmax, ultrahigh contrast, good resolution, and small residual color after processing (Page 2/101, Abstract). 
In an analogous art of a resin composition comprising substituted perimidine-squarilium dyes, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the content of the near infrared absorbing coloring agent represented by Formula (1) in the range of 3.5% by mass to 5% by mass with respect to a mass of the resin as taught by “785, and would have been motivated to do so with reasonable expectation that this would result in providing a heat developable photosensitive material having high Dmax, ultrahigh contrast, good resolution, and small residual color after processing as suggested by “785 (Page 2/101, Abstract). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. 

9.	Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaso et al. (JP 2010-184980 A, machine translation, hereinafter “”980”).

Regarding claims 1-2,5: “980 teaches an image forming material comprising a perimidine-based squarylium compound as shown by chemical formula 1 (Page 6/21, [0010]),  a thermoplastic resin, and a pigment (Page 7/21, [0011]), “980 teaches the thermoplastic resin is selected from the group consisting of polyamides, polyester resins, polyvinyl resins, polyolefin resins, polyurethane resins, polybutadiene resins, and the like may be used singly or in combination of 2 or more. Among these thermoplastic resins, styrene-acrylic resins or polyester resins are preferably used from the viewpoint of dispersibility of perimidine-based squarylium compounds and heat fixing efficiency (Page 11/21, [0036]). “980  does not expressly teach a content of the near infrared absorbing coloring agent represented by Formula (1) is 3.5% by mass to 5% by mass with respect to a mass of the resin.
	However, “980 teaches the content of the compound represented by the formula (I) is preferably 0.05% by mass or more and 10% by mass or less, and more preferably 0.5% by mass or more and 5% by mass or less, based on the total mass of the image forming material (Page 11/21, [0034]) with benefit of providing a compound having low absorbance in a visible light wavelength range of 400 nm or more and 750 nm or less and high absorbance in a range of 760 nm or more and 900 nm or less, an image forming material containing the compound, and an image forming method using the image forming material (Page 6/21, [0008]). 

    PNG
    media_image2.png
    228
    218
    media_image2.png
    Greyscale

In an analogous art of a resin composition comprising substituted perimidine-squarilium dyes, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the content of the near infrared absorbing coloring agent represented by Formula (1) in the range of 3.5% by mass to 5% by mass with respect to a mass of the resin as taught by “980, and would have been motivated to do so with reasonable expectation that this would result in providing a compound having low absorbance in a visible light wavelength range of 400 nm or more and 750 nm or less and high absorbance in a range of 760 nm or more and 900 nm or less, an image forming material containing the compound, and an image forming method using the image forming material as suggested by “980 (Page 6/21, [0008]). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. 

10.	Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (WO 2016186050 A1, equivalent to US Pub. No. 2018/0120485A1, hereinafter “”485”) in view of   Suzuki et al. (JPH10104785 A, machine translation, hereinafter “”785”) or Nakaso et al. (JP 2010-184980 A, machine translation, hereinafter “”980”).

Regarding claims 1-2,5: “485 teaches a resin composition (Page 1, [0002]) comprising: a near infrared absorbing coloring agent represented by Formula (1) (Page 86, Claims 3) includes a near infrared absorbing color agent represented by Formula (2) (Page 71, [0776]-[0778]) such as compound Q-39 as shown below, wherein a content of the near infrared absorbing coloring agent represented by Formula (1) is 10 % by mass with respect to a mass of the resin (Page 71, [0776]-[0776]; Page 80, [0893]; Page 85, Table 16, Example 92), and a resin  (Page 87 Claim 5), wherein the resin is at least one resin selected from the group consisting of polyester, polyamide, and polyurethane (Page 37, [0301]. The resin composition, further comprising: a colorant (Page 36, [0266]-[0267]). “485 does not expressly teach a content of the near infrared absorbing coloring agent represented by Formula (1) is 3.5% by mass to 5% by mass with respect to a mass of the resin.

    PNG
    media_image3.png
    486
    265
    media_image3.png
    Greyscale

	However, “785 teaches a heat developable photosensitive material contains an organic silver salt, a silver halide and a reducing agent on a support (Page 4/101, Claim 1), wherein the heat developable photosensitive material comprises a dye represented by Formula (II) (Page 5/101, Claim 1; Page 55/101, [0139]), and a resin (Page 58/101, [0152]; Page 86/101, [0219]).  Specific examples of Formula (II) are shown below (Page 56/101. [0145]). “785 teaches the heat developable photosensitive material comprises a resin, wherein the resin is selected from the group consisting of polyvinyl chloride, polyvinyl acetate, cellulose acetate, polyolefin, polyester, polystyrene, polyacrylonitrile, and polycarbonate (Page 86/101, [0219]), wherein the resin composition, further comprising: a colorant (Page 86, [0220]), and a content of the near infrared absorbing coloring agent represented by Formula (1) is 0.5% by mass to 10% by mass with respect to a mass of the resin (Page 58/101, [0152]) with benefit of providing a heat developable photosensitive material having high Dmax, ultrahigh contrast, good resolution, and small residual color after processing (Page 2/101, Abstract). 



    PNG
    media_image1.png
    458
    526
    media_image1.png
    Greyscale

	Alternatively,“980 teaches an image forming material comprising a perimidine-based squarylium compound as shown by chemical formula 1 (Page 6/21, [0010]),  a thermoplastic resin, and a pigment (Page 7/21, [0011]), “980 teaches the thermoplastic resin is selected from the group consisting of polyamides, polyester resins, polyvinyl resins, polyolefin resins, polyurethane resins, polybutadiene resins, and the like may be used singly or in combination of 2 or more. Among these thermoplastic resins, styrene-acrylic resins or polyester resins are preferably used from the viewpoint of dispersibility of perimidine-based squarylium compounds and heat fixing efficiency (Page 11/21, [0036]). “980 teaches the content of the compound represented by the formula (I) is preferably 0.05% by mass or more and 10% by mass or less, and more preferably 0.5% by mass or more and 5% by mass or less, based on the total mass of the image forming material (Page 11/21, [0034]) with benefit of providing a compound having low absorbance in a visible light wavelength range of 400 nm or more and 750 nm or less and high absorbance in a range of 760 nm or more and 900 nm or less, an image forming material containing the compound, and an image forming method using the image forming material (Page 6/21, [0008]). 

    PNG
    media_image2.png
    228
    218
    media_image2.png
    Greyscale

In an analogous art of a resin composition comprising substituted perimidine-squarilium dyes, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the content of the near infrared absorbing coloring agent represented by Formula (1) by “485, so as to include the content of the near infrared absorbing coloring agent  in the range of 3.5% by mass to 5% by mass with respect to a mass of the resin as taught by “785, and would have been motivated to do so with reasonable expectation that this would result in providing a heat developable photosensitive material having high Dmax, ultrahigh contrast, good resolution, and small residual color after processing as suggested by “785 (Page 2/101, Abstract). 
In an analogous art of a resin composition comprising substituted perimidine-squarilium dyes, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the content of the near infrared absorbing coloring agent represented by Formula (1) by “485, so as to include the content of the near infrared absorbing coloring agent  in the range of 3.5% by mass to 5% by mass with respect to a mass of the resin as taught by “980, and would have been motivated to do so with reasonable expectation that this would result in providing a compound having low absorbance in a visible light wavelength range of 400 nm or more and 750 nm or less and high absorbance in a range of 760 nm or more and 900 nm or less, an image forming material containing the compound, and an image forming method using the image forming material as suggested by “980 (Page 6/21, [0008]). 

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-2, 5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to Applicant’s argument that the present disclosure shows unexpected results as presented by the declaration under 37 CFR §1.132. 
Examiner agrees that Applicant’s proffered evidence of the Table 1 of declaration under 37 CFR 1.132 dated of 12/22/2021 is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
	It is noted that evidence of the Table 1 of declaration under 37 CFR 1.132 represents only two species of near-IR absorbing coloring agent of B-3 and B-1 of examples 2,and 5 having X3 and X4 as a boron atom.  The Table 1 fails to demonstrate examples of near-IR absorbing coloring agent having X3 and X4 as a carbon atom with a content of 3.5% by mass to 5% by mass. Thus, the relied-upon portion of Applicants' Table 1 of AF/D.132 does not provide evidence, let alone the required side-by-side comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims, accompanied by an explanation of why the results would have been unexpected by one of ordinary skill in the art. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972) ("the burden of showing unexpected results rests on he who asserts them"); In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/20/2022